DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure(s) 1, 2A, 2B, 2C, 3A, 3B, 4, 5 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Paragraph [0028] recites “The highlighted parameters in green can be called inactive state parameters, as they are exclusive to the case when the UE receives in the Release message a suspend configuration, enters RRC_INACTIVE and apply these parameters. The parameters highlighted in blue are the ones common to idle and inactive UEs. This is shown in the following ASN.l message structure in the current draft of the RRC specification” where it references parameters highlighted in green or blue, however as the submitted specification is in black and white it is unknown what the parameters they are referring to; therefore it is suggested to the applicate to specify the parameters rather referencing them through a highlighted color.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 13, 14, 15, 17, 19, 25, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 2020/0084825 A1).
For claim 13, Yang teaches receiving, from the wireless network, a message indicating either that the wireless device is to enter the RRC inactive state or that the wireless device is to remain in the RRC inactive state (see paragraph 0084; the terminal device receives a second RRC message set by the network device. The second RRC message carries first indication information, which is used for indicating a target RRC state of the terminal device; see paragraph 0085; the second RRC message includes an connection resume message, an RRC connection release message, or a newly defined RRC message and see paragraph 0089; the target RRC state is an RRC inactive state); and responsive to the message, using, for inactive state operation, at least one previously stored inactive state parameter corresponding to a parameter omitted from the message (see paragraph 0089; the second RRC message does not carry configuration information corresponding to the RRC inactive state, after entering the RRC inactive state, the terminal uses locally stored configuration information that corresponds to the RRC inactive state).
For claim 14, Yang teaches wherein the message comprises an RRC Resume Reject message or an RRC Release message (see paragraph 0085; the second RRC message includes an connection resume message, an RRC connection release message, or a newly defined RRC message).
For claim 15, Yang teaches wherein the at least one previously stored inactive state parameter comprises any one or more of the following: a resume identity for the wireless device; a paging 
For claim 17, Yang teaches wherein the RRC inactive state is an RRC_INACTIVE state according to standards for New Radio (NR) (see paragraph 0069, RRC_INACTIVE of the 5G network environment).
For claim 19, Yang teaches a wireless device comprising transceiver circuitry and processing circuitry operatively associated with the transceiver circuitry (see paragraphs 0145 – 0147) and configured to perform the method of claim 13 (see rejection above).
For claim 25, Yang teaches transitioning from the RRC inactive state to the RRC connected state (see paragraph 0071 – 0077; UE in an INACTIVE state and the UE enters an RRC_CONNECTED STATE); and storing at least one inactive state parameter for use when subsequently re-entering the RRC inactive state (see paragraph 0089; the second RRC message does not carry configuration information corresponding to the RRC inactive state, after entering the RRC inactive state, the terminal uses locally stored configuration information that corresponds to the RRC inactive state).

For claim 28, Yang teaches a wireless device comprising transceiver circuitry and processing circuitry operatively associated with the transceiver circuitry (see paragraphs 0145 – 0147) and configured to perform the method of claim 25 (see rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Jin et al. (US 2020/0022083 A1; hereinafter “Jin”)
For claim 16, Yang teaches all of the claimed subject matter with the exception of wherein the message comprises one or more inactive state parameters corresponding to previously stored inactive state parameters in the wireless device, the method further comprising replacing the corresponding previously stored inactive state parameters with the one or more inactive state parameters in the message and using the inactive state parameters in the message for inactive state operation.  Jin from the field of communications similar to that of Yang teaches terminal device performs corresponding configuration based on the first response message in S450, enters the inactive state, and replaces the stored inactive state identifier information of the terminal device with the second identifier information (see paragraph 0129).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to have Yang perform replace inactive state identifiers as taught by Jin.  The motivation for doing this is to provide for an efficient system where the most update information is available. 

Claim Rejections - 35 USC § 103
Claim(s) 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of  Futaki et al. (US 2019/0342804 A1; hereinafter “Futaki”).
For claim 18, Yang teaches all of the claimed subject matter with the exception of wherein the RRC inactive state is a suspend state according to standards for Long-Term Evolution (LTE).  Futaki from the field of communications similar to that of Yang teaches UE can transition from 
For claim 27, Yang teaches all of the claimed subject matter with the exception of wherein the RRC inactive state is a suspend state according to standards for Long-Term Evolution (LTE).  Futaki from the field of communications similar to that of Yang teaches UE can transition from the NR RRC_CONNECTED state to the NR RRC_INACTIVE state and vice versa (Steps 201 and 202). It is assumed that the transition between the NR RRC_CONNECTED state and the NR RRC_INACTIVE state reuses the Suspend and Resume procedures of the RRC Connection defined for LTE in 3GPP Release 13 (see paragraph 0014).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the NR RRC_INACTIVE state reuses the Suspend and Resume procedures of the RRC Connection defined for LTE as taught by Futaki into the system of Yang.  The motivation for doing this is to provide for an efficient  system which accounts for backwards capability. 

Claim Rejections - 35 USC § 103
Claim(s) 20, 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhang et al. (US 2018/0288746 A1).

For claim 21, Yang teaches wherein the at least one previously stored inactive state parameter comprises any one or more of the following: a resume identity for the wireless device; a paging configuration parameter; a Radio Network Area (RNA) parameter; an RNA update configuration parameter; a next hop chaining count for refreshing keys at subsequent resume requests; an early data transmission configuration parameter; a wait time parameter to indicate the UE shall not try to resume or connected to a cell until a wait timer expires; a cell reselection priority parameter; frequency redirection information; a cell quality derivation parameter; and a measurement configuration parameter to be used in the RRC inactive state (see paragraph 0027; the configuration information corresponding to the RRC inactive state includes at least 
For claim 22, Yang teaches wherein the RRC inactive state is an RRC_INACTIVE state according to standards for New Radio (NR) (see paragraph 0069, RRC_INACTIVE of the 5G network environment).
For claim 24, Yang teaches a wireless device comprising transceiver circuitry and processing circuitry operatively associated with the transceiver circuitry (see paragraphs 0145 – 0147) and configured to perform the method of claim 20 (see rejection above).

Claim Rejections - 35 USC § 103
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Zhang as applied to claim(s) 20 above, and further in view of Futaki.
For claim 23, Yang teaches all of the claimed subject matter with the exception of wherein the RRC inactive state is a suspend state according to standards for Long-Term Evolution (LTE).  Futaki from the field of communications similar to that of Yang teaches UE can transition from the NR RRC_CONNECTED state to the NR RRC_INACTIVE state and vice versa (Steps 201 and 202). It is assumed that the transition between the NR RRC_CONNECTED state and the NR RRC_INACTIVE state reuses the Suspend and Resume procedures of the RRC Connection defined for LTE in 3GPP Release 13 (see paragraph 0014).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the NR RRC_INACTIVE state reuses the Suspend and Resume procedures of the RRC Connection defined for LTE as taught by Futaki into the system of Yang.  The motivation for doing this is to provide for an efficient  system which accounts for backwards capability. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong et al. (US 2014/0313889 A1), Mildh et al. (US 2018/0234838 A1), Kim et al. (US 2018/0234941 A1), Kim et al. (US 2018/0279204 A1), Zhang et al. (US 2019/0082490 A1), Ryoo et al. (US 2019/0191483 A1), Kim et al. (US 2019/0289570 A1), de Silva et al. (US 2019/0306784 A1), Mildh et al. (US 2019/0320488 A1), Zhang (US 2019/0327711 A1), Kim et al. (US 2019/0387548 A1), Mildh et al. (US 2020/0120742 A1), Jin et al. (US 2020/0178113) and Jang (US 2020/80221524 A1) are cited to show Methods for Suspending Inactive when Resuming and Resuming Inactive when Suspending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/GARY MUI/Primary Examiner, Art Unit 2464